  Case 16-24590             Doc 41   Filed 04/30/19 Entered 04/30/19 19:45:43       Desc Main
                                       Document     Page 1 of 7


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
In re:                                §    Case No. 16-24590
Raymond C Schmidt                     §    Chapter 7
Terri J Schmidt                       §
              Debtor(s)               §
                                      §

                            NOTICE OF TRUSTEE’S FINAL REPORT AND
                              APPLICATIONS FOR COMPENSATION
                                AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joji
Takada, Trustee of the above captioned estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee's Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:
                                       Clerk of the Court
                                       219 South Dearborn
                                       Chicago, Illinois
        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee.

       A hearing on the fee applications and any objection to the Final Report will be held:
                         Date:                     6/7/2019
                         Time:                    10:00 a.m.
                         Location:                Joliet City Hall
                                                  Second Floor
                                                  150 West Jefferson Street
                                                  Joliet, Illinois
       If no objections are filed, upon entry of an order on the fee applications, the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.
                  /2019
Date Mailed: 4/30                                  By:   /s/ Joji Takada
                                                                       Trustee
Joji Takada
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00006229 / 2012 / 000 /}
         Case 16-24590                 Doc 41           Filed 04/30/19 Entered 04/30/19 19:45:43                                      Desc Main
                                                          Document     Page 2 of 7


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      Raymond C Schmidt                                                     §         Case No. 16-24590
      Terri J Schmidt                                                       §
                                                                            §
                             Debtors                                        §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     10,000.00
                   and approved disbursements of                                                                      $                       2,318.95
                                                            1
                   leaving a balance on hand of                                                                       $                       7,681.05


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Joji Takada                                        $             1,750.00 $                          0.00 $              1,750.00
       Trustee Expenses: Joji Takada                                    $                 21.95 $                         0.00 $                    21.95
       Attorney for Trustee Fees: Law Offices of
       Zane Zielinski PC                                                $             1,995.00 $                  1,995.00 $                         0.00
       Attorney for Trustee Expenses: Law Offices
       of Zane Zielinski PC                       $                                       43.90 $                     43.90 $                        0.00
       Charges: US Bankruptcy Court Clerk                               $               350.00 $                          0.00 $                350.00
                   Total to be paid for chapter 7 administrative expenses                                             $                       2,121.95
                   Remaining Balance                                                                                  $                       5,559.10


____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
          Case 16-24590           Doc 41     Filed 04/30/19 Entered 04/30/19 19:45:43            Desc Main
                                               Document     Page 3 of 7



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 24,107.54 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 23.1 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount       Interim Payment to
     Claim No.          Claimant                  of Claim             Date               Proposed Payment
                        Osf Saint Paul Medical
     1                  Center                   $           402.80 $                 0.00 $                 92.88
                        Illinois Valley
     2                  Community Hospital       $        11,012.98 $                 0.00 $           2,539.55
     3                  St. Margarets Health     $          2,774.75 $                0.00 $             639.85
     4                  Hospital Radiology       $          1,613.21 $                0.00 $             372.00
     5                  I.V.C.H/Hospital Lists   $          1,202.00 $                0.00 $             277.18
     6                  Kwang Chung Md           $           885.26 $                 0.00 $             204.14
                        Chessie Lane Animal
     7                  Hospital                 $           248.93 $                 0.00 $                 57.40
     8                  Peru Anesthesia          $           247.50 $                 0.00 $                 57.07
                        I.V.C.H/Peru Primary
     9                  Care                     $           240.52 $                 0.00 $                 55.46
                        Northern Il Ent
     10                 Specialists              $           170.00 $                 0.00 $                 39.20




UST Form 101-7-NFR (10/1/2010) (Page: 3)
          Case 16-24590           Doc 41     Filed 04/30/19 Entered 04/30/19 19:45:43            Desc Main
                                               Document     Page 4 of 7

                                                   Allowed Amount        Interim Payment to
     Claim No.          Claimant                   of Claim              Date               Proposed Payment
     11                 Won Kim Md               $             54.37 $               0.00 $               12.54
                        I.V.C.H/Family Med.
     12                 Clinic                   $             40.00 $               0.00 $                 9.22
                        Wells Fargo Financial
     13                 National Bank            $          4,593.30 $               0.00 $            1,059.20
                        Portfolio Recovery
     14                 Associates, Llc          $            621.92 $               0.00 $              143.41
                Total to be paid to timely general unsecured creditors                $                5,559.10
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                                Prepared By: Joji Takada
                                                                                     Trustee


     Joji Takada, Chapter 7 Trustee
     6336 North Cicero Avenue, Suite 201
     Chicago, Illinois 60646




UST Form 101-7-NFR (10/1/2010) (Page: 4)
        Case 16-24590             Doc 41   Filed 04/30/19 Entered 04/30/19 19:45:43             Desc Main
                                             Document     Page 5 of 7

     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 5)
  Case 16-24590              Doc 41   Filed 04/30/19 Entered 04/30/19 19:45:43   Desc Main
                                        Document     Page 6 of 7


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                              §     Case No. 16-24590
Raymond C Schmidt                                   §     Chapter 7
Terri J Schmidt                                     §
Debtor(s)                                           §
                                                    §

TO:       See attached Service List

                                      CERTIFICATE OF SERVICE

        I, the undersigned attorney, certify that I served a copy of the NOTICE OF
TRUSTEE’S FINAL REPORT AND APPLICATIONS FOR COMPENSATION AND
DEADLINE TO OBJECT (NFR) upon the person(s) listed above by mailing the same by First
Class U.S. Mail at Chicago, Illinois on the date set forth below, unless a copy was served
electronically which occurs automatically upon the filing of the aforesaid documents with the
Clerk of the Bankruptcy Court through the CM/ECF system.
           4/30/2019
Date:                                                 /s/ Joji Takada
                                                    Bankruptcy Trustee
Prepared by:
Joji Takada
TAKADA LAW OFFICE, LLC
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00010123 / 2013 / 001 /}
  Case 16-24590             Doc 41   Filed 04/30/19 Entered 04/30/19 19:45:43            Desc Main
                                       Document     Page 7 of 7


                                           SERVICE LIST

Electronic Mail Notice List

         Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
         William T Surin   aslaw@mchsi.com
         Joji Takada   trustee@takadallc.com, jtakada@ecf.axosfs.com
         Zane L Zielinski   trustee@zanezielinski.com, fax@zanezielinski.com
         Zane Zielinski, Trustee   trustee@zanezielinski.com, zzielinski@ecf.axosfs.com

First Class Mail Notice List

Raymond C Schmidt                                  OSF SAINT PAUL MEDICAL CENTER
Terri J Schmidt                                    C/O H AND R ACCOUNTS INC
4120 E -10th Rd                                    PO BOX 672
Mendota, IL 61342                                  MOLINE IL 61265
llinois Physicians Network, LLC                    St. Margarets Health
8725 W. Higgins Rd.                                c/o Collection Professionals Inc.
Suite 110                                          723 First St.
Chicago, IL 60631                                  LaSalle, IL 61301
Hospital Radiology                                 I.V.C.H/Hospital Lists
c/o Collection Professionals Inc                   c/o Collection Professionals Inc.
723 First St                                       723 First St.
La Salle, IL 61301-2535                            LaSalle, IL 61301
Kwang Chung MD                                     Chessie Lane Animal Hospital
c/o Collection Professionals Inc.                  c/o Collection Professionals Inc.
723 First St.                                      723 First St.
LaSalle, IL 61301                                  LaSalle, IL 61301
Peru Anesthesia                                    I.V.C.H/Peru Primary Care
c/o Collection Professionals Inc.                  c/o Collection Professionals Inc.
723 First St.                                      723 First St.
LaSalle, IL 61301                                  LaSalle, IL 61301
Northern IL ENT Specialists                        Won Kim MD
c/o Collection Professionals Inc.                  c/o Collection Professionals Inc.
723 First St.                                      723 First St.
LaSalle, IL 61301                                  LaSalle, IL 61301
I.V.C.H/Family Med. Clinic                         Wells Fargo Financial National Bank
c/o Collection Professionals Inc.                  Wells Fargo Bank, N.A.
723 First St.                                      PO Box 10438
LaSalle, IL 61301                                  Des Moines, IA 50306-0438
Portfolio Recovery Associates, LLC
Successor to SYNCHRONY BANK
(BLAINS FARM & FLEET )
POB 41067
Norfolk, VA 23541




{00010123 / 2013 / 001 /}
